Title: To John Adams from William Plumer, 5 September 1811
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (N.H.) September 5th 1811

It is sometime since I have had any information from my much esteemed friend, your worthy son, the minister of the United States at St. Petersburg. There is a report that he has not accepted the office of Judge, but will still remain at that court in the character of minister—permit me therefore to ask the favor of informing me per mail when you last heard from him—when you expect his return to this country—and whether a letter from me would probably reach him before he will leave Russia?
I am every week highly gratified with your invaluable correspondence, published in the Boston Patriot; and only regret that we have not more of it. These publications are to me peculiarly interesting—they contain important facts known to but few—& they are read by many with avidity. I hope you are resolved to bring the correspondence and statements up to the end of your presidency, if not further. You will pardon me for saying, I think it is a debt you owe your to country, to posterity, to yourself, your family and friends. And your prompt punctuality in discharging all other obligations convinces me you will cancel this.
Will the unjust and tyrannical conduct of the belligerents, particularly the recent condemnation of our ships and cargoes by Great Britain, compel the United States to resort to war? The present time appears a critical one to our country—and I fear a state of war, especially if it be an active one, will prove injurious to our government—which is better calculated for a peace establishment than for a State of hostility. But it is with nations, as with individuals, there is a point in suffering when submission becomes criminal, & the employment of active force a duty. Has that period arrived for this country? Would war at this time, though we have just cause for declaring it, redress our wrongs? I frankly confess, my voice is still for peace. I would wait longer—till the outrages of our enemies shall still more clearly place them in the wrong in the view of the world—& render our own Union more general & stable. But perhaps, in this, I am in an error.
I am with Sentiments of much respect & esteem, / Dear Sir, your most obedient humble servant.
William Plumer